Name: Commission Regulation (EEC) No 3259/88 of 21 October 1988 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10 . 88 Official Journal of the European Communities No L 291 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3259/88 of 21 October 1988 on the supply of various lots of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 36 tonnes of white sugar ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas given the situation on the sugar market and the special nature of the sector, the supplies should be taken from C-sugar produced outside the production quotas, as defined in Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector ^, as last amended by Regulation (EEC) No 2306/88 (*) ; whereas under that Regulation refunds and monetary compensatory amounts may not be granted or export levies and monetary compensatory amounts may not be charged on exports of C-sugar, HAS ADOPTED THIS REGULATION : Article 1 C-Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2 OJ No L 168 , 1 . 7. 1988 , p. 7. (s) OJ No L 136, 26. 5 . 1987, pf 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 177, 1 . 7. 1981 , p . 4. ¥) OJ No L 201 , 27. 7. 1988 , p. 65. No L 291 /2 Official Journal of the European Communities 25. 10 . 88 ANNEX I 1 . Operation No (') : 1027/88  Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel . : 34 55 80, telex : 22555 LRCS CH. 4. Representative of the recipient (2) (10) : Croix-Rouge Burkina Be, BP Ouagadougou ; tel . : 33 20 29, telex : LSCR 5438 BF Ouagadougou. 5 . Place or country of destination : Burkina Faso » 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 18 tonnes 9. Number of lots : one 10 . Packaging and marking (4) (8) ( ®) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Marking on bags (at least 5 cm high) : 'ACTION N0 1027/88' / (a red cross) / 'SUCRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / OUAGADOUGOU' 11 . Method of mobilization f) : C-sugar produced in the Community as defined at (c) in the fourth sub ­ paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as 1st amended by Regulation No 2306/88 , (Official Journal of the European Communities No L 201 of 27 July 1988 , page 65) 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepot Croix-Rouge, Ouaga ­ dougou 17. Period for marking the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 15 February 1989 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 December 1988 (c) deadline for the supply : 28 February 1989 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (") :  25 . 10 . 88 Official Journal of the European Communities No L 291 /3 ANNEX II 1 . Operation No.(') : 1026/88  Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 GenÃ ¨ve 19 : tel . : 34 55 80, telex : 22555 LRCS CH 4. Representative of the recipient (2) ( l0) : The Sri Lanka Red Cross Society, 106 Dharmapala Mawatha, Colombo 7 ; tel . 9 10 95/51 54 34, telex : 21201 OBHTEL CE 5. Place or country of destination : Sri Lanka 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 18 tonnes 9 . Number of lots : one 10. Packaging and marking (')(') : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high): . 'ACTION No 1026/88' / (a red cross) / 'SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE LEAGUE OF RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRI ­ BUTION / COLOMBO' 11 Method of mobilization 0 ' ¢ C-sugar produced in the Community as defined at (c) in the fourth sub ­ ' paragraph of Article 24 ( 1 ) of Regulation (EEC) No 1785/81 , as least amended by Regulation (EEC) No 2306/88 , (Official Journal of the European Communities No L 201 of 27 July 1988 , page 65) 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Colombo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 31 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 8 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 December 1988 (c) deadline for the supply : 15 February 1989 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Q : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) :  No L 291 /4 Official Journal of the European Communities 25. 10. 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 level . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point or this Annex, or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 viz n ? (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8. 1987, p. 56) is not applicable . The rules given m Regulation 2630/81 of 10 September 1981 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation. Q The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (*) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transporta ­ tion from the under hook stage up to the designated destuffing . area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (*) Shipment is to take place in 20-foot containers ; conditions FCL/LCL shippers-count-load and stowage (cls). (10) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 25. 10 . 88 Official Journal of the European Communities No L 291 /5 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) -QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario 0 ) (2) (3) (4) 1 18 LSCR PaÃ ­s destinatario InscripciÃ ³n en el embalaje Modtagerland Emballagens pÃ ¥tegning Bestimmungsland Aufschrift auf der Verpackung Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Recipient country Markings on the packaging Pays destinataire Inscription sur l'emballage Paese destinatario Iscrizione sull'imballaggio Bestemmingsland Aanduiding op de verpakking PaÃ ­s destinatÃ ¡rio InscriÃ §Ã £o na embalagem (5) (6) Burkina Faso Action n0 1027/88 / une croix rouge (*) / Sucre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des SociÃ ©tÃ ©s de la Croix-Rouge (LICROSS) / Pour distribution gratuite / Ouagadougou C) ... una cruz roja . . . et rÃ ¸dt kors ... ein rotes Kreuz . . . Ã ­Ã ½Ã ±Ã  Ã ºÃ Ã ºÃ ºÃ ¹Ã ½Ã ¿Ã  Ã Ã Ã ±Ã Ã Ã Ã  . . . a red cross . . . una croce rossa . . . een rood kruis . . . uma cruz vermelha.